          Case 16-43338         Doc 36     Filed 10/03/19 Entered 10/03/19 12:16:23                      Desc Ord 13
                                          Conf post - new plan Page 1 of 1

                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA




In re:

JEFFREY MICHAEL HORGAN                                                                            Case No: 16−43338 − MER
ANN MARIE HORGAN

Debtor(s)                                                                                                      Chapter 13 Case




                ORDER CONFIRMING MODIFIED POSTCONFIRMATION CHAPTER 13 PLAN


It appears that a motion to modify the plan has been filed, that the plan as modified complies with Local Rules
3015−1 through 3020−3, that notice of the motion to modify the plan was mailed to creditors, that a hearing was
held, and that no objection to the plan as modified has been made, or if made, has been since withdrawn or overruled
by the court.

IT IS ORDERED:

         1. The plan as modified is confirmed and has become the plan; and
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted.




Dated: 10/3/19                                                  Michael E Ridgway
                                                                United States Bankruptcy Judge

                                                                NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                                Filed and docket entry made on October 3, 2019
                                                                Lori Vosejpka Clerk, United States Bankruptcy Court
                                                                By: shelia Deputy Clerk




mnbocnf13post 13ocnfpo 11/30/17
